Case 8:20-cv-01857-CBD Document 4 Filed 06/19/20 Page 1 of 4

IN THE CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY, MARYLAND
Civil Division

CHERYL B. MASTERSON
19911 Ranger Lane
Huntington Beach, CA 92646
Plaintiff, Case No.:
ve

FUJI MOUNTAIN STEAKHOUSE, INC.
4237 Branch Avenue
Temple Hills, MD 20748

Serve On Resident Agent:
Yi Qing Zhang

4237 Branch Avenue
Temple Hills, MD 20748

Defendant.

Seamer ome Somme” Sacer! Senge” Sng” “emmpue’ Sena’ Ne! “Semper” “emer” “ee? Same’ See”

 

COMPLAINT
COMES NOW Plaintiff, Cheryl B. Masterson, by and through her attorneys, Stephen N.
Caramenico, Esq., and Malloy Law Offices, LLC., sues Defendant, Fuji Mountain Steakhouse,

Inc. (hereinafter “Fuji Mountain Steakhouse”), and for cause states:

PARTIES
1, Plaintiff, Chery] B. Masterson, is an adult resident of Huntington Beach,
California.
2. Defendant, Fuji Mountain Steakhouse’s, principle office is in Prince George’s

County, Maryland and it conducts business in Prince George’s County, Maryland.
3. At all relevant times, Defendant, Fuji Mountain Steakhouse, operated a restaurant
located at: 4237 Branch Avenue, Temple Hills, MD 20748 (hereinafter “the premises”).

1
Case 8:20-cv-01857-CBD Document 4 Filed 06/19/20 Page 2 of 4

JURISDICTION AND VENUE

4, Jurisdiction is proper in this Court pursuant to Maryland Courts and Judicial
Proceedings Code Ann. §6-102 (1976).

5. Venue is proper in this judicial district and division pursuant to Maryland Courts
and Judicial Proceedings Code Ann. §6-201 (2006).

COUNT I
(Negligence - Fuji Mountain Steakhouse)

6. On or about May 5, 2018, Plaintiff was sitting at a table dinning with a family
member at the premises.

7. Suddenly without warning, as a Plaintiff attempted to stand up, the chair she was
sitting on collapsed and a sharp metal object punctured her buttock, causing her to sustain
significant injuries.

8. At all times relevant, Plaintiff was an invitee on Defendant’s premises.

9. Defendant, Fuji Mountain Steakhouse, owed a duty to Plaintiff and to other invitees
to protect them from any unreasonable dangers on the premises and/or warn them of such dangers.

10. Defendant, Fuji Mountain Steakhouse, breached said duty owed to Plaintiff by (a)
failing to maintain the premises free of hazards; (b) failing to maintain a structurally stable chair
for its customers at the premise; (c) failing to prevent sharp objects from contacting its customers
while utilizing their dining facilities and equipment; (d) failing to maintain all equipment at the
premises; and/or (e) by failing to warn Plaintiff of the hazard and dangerous condition at the

premises.
Case 8:20-cv-01857-CBD Document 4 Filed 06/19/20 Page 3 of 4

11. As aresult of Defendant’s negligence as set forth above and the resultant fall, Plaintiff
was caused to suffer and sustain severe and painful injuries to her head, body and limbs, and was
caused to suffer shock to her nerves and nervous system as well as mental anguish and was, is and
will be otherwise hurt and injured.

12. As a further direct result of Defendant’s negligence, Plaintiff was caused to incur
medical bills for the care and requisite treatment of her injuries.

13. Asa further direct result of Defendant’s negligence, Plaintiff was forced to lose time
from work with the resultant loss of income.

14. That all of Plaintiff’s injuries, losses and damages, past, present and prospective,
are due to and by reason of the negligence, carelessness and recklessness of Defendant, Fuji
Mountain Steakhouse, with no lack of due care or negligence on the part of Plaintiff contributing
thereto directly or indirectly.

15. At all times relevant hereto Plaintiff was exercising due care for her own safety.

WHEREFORE, Plaintiff, Cheryl B. Masterson, claims a sum in excess of Seventy Five

Thousand Dollars ($75,000.00) as damages against Defendant, Fuji Mountain Steakhouse.

Respectfully subriutted;
SLB Y {

— Ll

‘Stephen N. Caramenico, Esq. (011778)
#1112130152
Malloy Law Offices, LLC
7910 Woodmont Avenue, Suite 1250
Bethesda, MD 20814
T: (202) 464-0727
F; (888) 607-8691
Stephen @malloy-law.com
Attorney for Plaintiff
Case 8:20-cv-01857-CBD Document 4 Filed 06/19/20 Page 4 of 4

IN THE CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY, MARYLAND
Civil Division

CHERYL B. MASTERSON
19911 Ranger Lane
Huntington Beach, CA 92646
Plaintiff, Case No.:
v.

FUJI MOUNTAIN STEAKHOUSE, INC.
4237 Branch Avenue
Temple Hills, MD 20748

Serve On Resident Agent:
Yi Qing Zhang

4237 Branch Avenue
Temple Hills, MD 20748

“ome” Nome Soames” Somme” See” Somme” Nome” Smee” “oem” “ene” “sage” Seer” ome” eee” Nee See! See”

Defendant.

 

JURY DEMAND

Plaintiff demands trial by jury on all issues so triable.

Respectfully submitted,
_Biéphen N. Caramenico, Esq. (011778)
#1112130152
Malley Law Offices, LLC
7910 Woodmont Avenue, Suite 1250
Bethesda, MD 20814
T: (202) 464-0727
F: (888) 607-8691

Stephen @ malloy-law.com
Attorney for Plaintiff
